Case: 21-50272     Document: 00516264242         Page: 1     Date Filed: 04/01/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit
                                  No. 21-50272
                                                                            FILED
                                Summary Calendar                         April 1, 2022
                                                                       Lyle W. Cayce
   Raymond E. Lumsden,                                                      Clerk


                                                           Plaintiff—Appellant,

                                       versus

   Bobby Lumpkin, Director, Texas Department of Criminal Justice,
   Correctional Institutions Division; Senior Warden Cynthia
   Lofton; Assistant Warden Chimdi Akwitti; Assistant
   Warden Nick Clayton; Major Beau Smith; Jessica Riley;
   H. M. Pederson,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 6:20-CV-630


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50272      Document: 00516264242           Page: 2    Date Filed: 04/01/2022

                                     No. 21-50272


          Raymond E. Lumsden, Texas prisoner # 2109472, filed a pro se 42
   U.S.C. § 1983 action against the director of the Correctional Institutions
   Division of the Texas Department of Criminal Justice, as well as several
   wardens, a major, and two grievance coordinators at the prison. In his
   complaint, Lumsden alleged that prison conditions on the Hughes Unit
   violated the Eighth Amendment. He further alleged that there was a critical
   staffing shortage at the prison and that the defendants had conspired to
   retaliate against him.
          On appeal, Lumsden challenges the district court’s summary
   judgment dismissal of his action concerning his claims of unconstitutional
   conditions of confinement and a staffing shortage. His failure to articulate
   any argument concerning the district court’s rejection of his retaliation claim
   results in abandonment of the issue. See Yohey v. Collins, 985 F.2d 222, 224-
   25 (5th Cir. 1993).
          A qualified immunity defense alters the typical summary judgment
   burden of proof. Brown v. Callahan, 623 F.3d 249, 253 (5th Cir. 2010). In
   such cases, once the defense is pleaded, “the burden then shifts to the
   plaintiff, who must rebut the defense by establishing a genuine fact issue as
   to whether the official’s allegedly wrongful conduct violated clearly
   established law.” Id. To overcome an assertion of qualified immunity, a
   plaintiff must show that the defendant’s conduct violated a constitutional
   right and that the right was clearly established when the violation occurred.
   Williams v. City of Cleveland, 736 F.3d 684, 688 (5th Cir. 2013). Because
   Lumsden did not present competent summary judgment evidence showing a
   constitutional violation, he failed to rebut the qualified immunity defense.
   See id.; Brown, 623 F.3d at 253; see also Ball v. LeBlanc, 792 F.3d 584, 595 (5th
   Cir. 2015); King v. Dogan, 31 F.3d 344, 346 (5th Cir. 1994).
          Accordingly, the district court’s judgment is AFFIRMED.




                                          2